Boslaugh, J.
The defendant pleaded guilty to third offense driving while under the influence of intoxicating liquor and was sentenced to 3 years imprisonment. A second charge of second offense driving on a suspended license was dismissed pursuant to a plea bargain. The defendant has *344appealed and contends the sentence imposed was excessive.
The defendant is 36 years of age. He is single and has an 8th grade education. He has a long history of difficulty with alcohol. The presentence report shows approximately 175 arrests since 1957. The report further indicates he was committed to the Hastings Regional Center in 1972, and was voluntarily admitted again in 1975 for observation and treatment of alcoholism. The defendant’s history indicates he is unable to manage his problem without being under rigid supervision.
The sentence which was imposed was the maximum possible under the statute. § 39-669.07, R. R. S. 1943. However, it is in legal effect a sentence of from 1 to 3 years imprisonment. § 83-1,110, R. S. Supp., 1976; State v. McMillian, 186 Neb. 784, 186 N. W. 2d 481. Under the circumstances of this case, the sentence was not excessive.
The judgment of the District Court is affirmed.
Affirmed.